 



Exhibit 10.4
FIRST AMENDMENT AND WAIVER
TO AMENDED AND RESTATED
CREDIT AGREEMENT
     THIS FIRST AMENDMENT AND WAIVER TO AMENDED AND RESTATED CREDIT AGREEMENT
(this “Amendment”) is made and entered into as of March 21, 2007 among NEWPARK
RESOURCES, INC., a Delaware corporation (“Newpark”), each of the other Borrowers
signatory hereto (collectively with Newpark, “Borrower” or “Borrowers”); the
other Loan Parties signatory hereto; JPMORGAN CHASE BANK, N.A. (successor by
merger to Bank One, N.A. (Main Office Chicago)), for itself, as Lender and LC
Issuer, and as agent for Lenders (in such capacity, the “Agent”); and the other
Lenders signatory hereto.
     WHEREAS, Borrowers, the other Loan Parties, Agent, the LC Issuer and
Lenders are parties to that certain Amended and Restated Credit Agreement, dated
as of December 29, 2006 (as amended, restated or modified from time to time, the
“Credit Agreement”);
     WHEREAS, one of the Borrowers effected a name change from NMIS LLC to
Newpark Mats & Integrated Services LLC, and the Company amended its bylaws
(each, as further described in Section 4.01 below), which changes Borrowers and
the other Loan Parties have represented to Agent and Lenders did not and do not
negatively affect the Borrowers’ or Loan Parties’ ability to perform their
respective obligations under the Credit Agreement or any other of the Loan
Documents;
     WHEREAS, Borrowers, the other Loan Parties, Lenders, the LC Issuer and
Agent desire to amend the Credit Agreement to allow and provide for such matters
contained herein, all as hereinafter set forth.
     NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:
ARTICLE I
Definitions
     Section 1.01 Definitions. Capitalized terms used in this Amendment, to the
extent not otherwise defined herein, shall have the same meaning as in the
Credit Agreement, as amended hereby.
ARTICLE II
Amendments
     Section 2.01 Amendment of Preamble. Effective as of the Effective Date, the
preamble of the Credit Agreement is hereby amended and restated to read as
follows:
“This Amended and Restated Credit Agreement, dated as of December 29, 2006, is
among Newpark Resources, Inc., a Delaware corporation, as the Company and
First Amendment to 12/29/06 Amended and
Restated Credit Agreement

1



--------------------------------------------------------------------------------



 



as a Borrower, Batson Mill LLC, a Texas limited liability company, Dura-Base
Nevada, Inc., a Nevada corporation, Excalibar Minerals LLC, a Texas limited
liability company, Newpark Drilling Fluids LLC, a Texas limited liability
company, Newpark Environmental Management Company, L.L.C., a Louisiana limited
liability company, Newpark Environmental Services LLC, a Texas limited liability
company, Newpark Texas, L.L.C., a Louisiana limited liability company, Newpark
Environmental Water Solutions LLC, a Delaware limited liability company, Newpark
Mats & Integrated Services LLC, a Texas limited liability company, each as a
Borrower, the other Loan Parties, the Lenders, and JPMorgan Chase Bank, N.A.
(successor by merger to Bank One, N.A. (Main Office Chicago)), as an LC Issuer
and as the Agent.”
      Section 2.02 Amendment to Article I. Effective as of the Effective Date,
the following definitions found in Article I of the Credit Agreement are each
hereby amended and restated in their entireties to read as follows:
     “‘Authorized Officer’ means any of (i) James E. Braun, (ii) Paul L. Howes,
(iii) Joseph L. Gocke, or (iv) until the effective date of termination of his
employment with the Company, John R. Dardenne.
     ‘Borrower’ or ‘Borrowers’ means, individually or collectively, jointly and
severally, the Company, Batson Mill LLC, a Texas limited liability company,
Dura-Base Nevada, Inc., a Nevada corporation, Excalibar Minerals LLC, a Texas
limited liability company, Newpark Drilling Fluids LLC, a Texas limited
liability company, Newpark Environmental Management Company, L.L.C., a Louisiana
limited liability company, Newpark Environmental Services LLC, a Texas limited
liability company, Newpark Texas, L.L.C., a Louisiana limited liability company,
Newpark Environmental Water Solutions LLC, a Delaware limited liability company
and Newpark Mats & Integrated Services LLC, a Texas limited liability company.”
     Section 2.03 Amendment to Section 6.1(t). Effective as of the Effective
Date, Section 6.1(t) of the Credit Agreement is hereby amended and restated in
its entirety as follows:
     “(t) on (i) each of April 16, 2007 and September 4, 2007 for Fiscal Year
2007 and (ii) the first Business Day of the months of March and September for
each Fiscal Year thereafter, a certificate of good standing for each Loan Party
from the appropriate governmental officer in its jurisdiction of incorporation,
formation, or organization.”
     Section 2.04 Amendment to Pricing Schedule. Effective as of the Effective
Date, the Pricing Schedule attached to the Credit Agreement is hereby amended by
deleting the reference to “March 30, 2006” therein and substituting “March 31,
2007” in lieu thereof.”
     Section 2.05 Amendment to Credit Agreement and Other Loan Documents.
Effective as of the Effective Date, with respect to the Credit Agreement and the
other Loan
First Amendment to 12/29/06 Amended and
Restated Credit Agreement

2



--------------------------------------------------------------------------------



 



Documents, all references in each such agreement to (i) “Borrower”, “Loan Party”
and “Guarantor” shall be deemed to include Batson Mill LLC, Excalibar Minerals
LLC, Newpark Environmental Services LLC, Newpark Mats & Integrated Services LLC,
and Newpark Drilling Fluids LLC (in addition to all other Borrowers, Loan
Parties and Guarantors) and (ii) “Batson Mill, L.P.” shall mean Batson Mill LLC,
“Excalibar Minerals Inc.” shall mean Excalibar Minerals LLC, “Newpark Drilling
Fluids, LP.” shall mean Newpark Drilling Fluids LLC, “Newpark Environmental
Services of Texas, L.P.” shall mean “Newpark Environmental Services LLC, and
“Soloco Texas, L.P.” shall mean Newpark Mats & Integrated Services LLC.
ARTICLE III
     Section 3.01 Conditions Precedent. The effectiveness of this Amendment is
subject to the satisfaction of the following conditions precedent (such date on
which such conditions are satisfied being the “Effective Date”), unless
specifically waived by Agent and Required Lenders:
     (a) Agent shall have received all of the following documents, each document
(unless otherwise indicated) being dated the date hereof, duly authorized,
executed and delivered by the parties thereto, and in form and substance
reasonably satisfactory to Agent and Lenders:
     (i) this Amendment;
     (ii) a copy of the amended and restated bylaws of the Company (the “Amended
Bylaws”), certified by its Secretary or Assistant Secretary as a true, correct
and complete copy thereof in effect as of the date hereof and the Effective Date
and a true correct and complete copy of each of the resolutions adopted by each
Loan Party’s Board of Directors or of its members or any other body authorizing
the execution, delivery and performance of this Amendment and any other Loan
Documents to which such Loan Party is a party, certified by its Secretary or
Assistant Secretary;
     (iii) an incumbency certificate, executed by each Loan Party’s Secretary or
Assistant Secretary (or Secretary or Assistant Secretary of the general partner
of such Person, if applicable), which shall identify by name and title and bear
the signatures of the Authorized Officers and any other officers such Loan Party
authorized to sign this Amendment or any other Loan Documents to which such Loan
Party is a party;
     (iv) a certified copy of the certificate of amendment of NMIS LLC, a Texas
limited liability company, evidencing its name change to Newpark Mats &
Integrated Services LLC filed in the Office of the Secretary of State of the
State of Texas.
     (v) such additional documents, instruments and information as Agent or
Lenders or their legal counsel may reasonably request.
First Amendment to 12/29/06 Amended and
Restated Credit Agreement

3



--------------------------------------------------------------------------------



 



     (b) The representations and warranties contained in the Credit Agreement
and/or in the other Loan Documents in each case, as Modified (hereinafter
defined) hereby and as contained herein shall be true and correct as of the
Effective Date as if made on such date, except to the extent such
representations and warranties (i) relate to any matter with respect to which
written notice has been given to Agent and/or Lenders by Loan Parties pursuant
to and in accordance with the Credit Agreement or (ii) which by their terms
expressly speak as of an earlier date;
     (c) No Default or Unmatured Default (in each case, after giving effect to
the Modifications contained in this Amendment) shall have occurred and be
continuing.
     (d) All corporate proceedings taken in connection with the transactions
contemplated by this Amendment and all documents, instruments and other legal
matters incident thereto shall be reasonably satisfactory to Agent, Lenders and
their legal counsel.
     The term “Modified” as used herein shall mean and include expressly
amended, modified or waived, as the case may be, and shall include correlative
meanings thereof; provided however, for the avoidance of doubt, the term
“Modified” shall not include any waivers that are subsequently terminated and of
no longer of any force and effect pursuant to the terms hereof.
     Section 3.02 Conditions Subsequent. The continued effectiveness of the
waivers contained in Section 4.01 of this Amendment is subject to the
satisfaction of the following conditions subsequent on or before April 6, 2007
or such later date, as may be agreed to in writing by Agent and Required Lenders
(April 6, 2007 or such later date, if any, the “Subsequent Satisfaction Date”),
unless specifically waived by Agent and the Required Lenders:
     (a) a fully executed copy of a consent, waiver and/or amendment to the Term
Agreement (“Term Agreement Waiver”), in form and substance satisfactory to Agent
and Required Lenders, in their Permitted Discretion, pursuant to which the
requisite lenders and if required, requisite agents thereunder consent to the
Loan Parties’ actions or otherwise expressly waive such matters which are in
violation of the Term Agreement, as described in Section 4.01 of this Amendment.
     (b) No Default or Unmatured Default (in each case, after giving effect to
the consents and/or waivers contained in the Term Agreement Waiver and the
Modifications contained in this Amendment) shall have occurred and be
continuing.
ARTICLE IV
Limited Waivers and Other Agreements
     Section 4.01 Acknowledgment and Limited Waiver. Loan Parties hereby
acknowledge the occurrence and continuation of certain Defaults in connection
with (x) the previous name change of NMIS LLC to Newpark Mats & Integrated
Services LLC on or around March 9, 2007 and (y) the Company’s adoption of the
Amended Bylaws effective as of March 7, 2007, in each case, in violation of
Sections 6.4, 6.23 and 6.25, as applicable, of the Credit Agreement, which
Defaults (collectively, the “Existing Events of Default”) are hereby waived by
First Amendment to 12/29/06 Amended and
Restated Credit Agreement

4



--------------------------------------------------------------------------------



 



the Lenders effective as of the Effective Date of this Amendment, and such
waivers shall continue to be effective from the Effective Date to and including
the Subsequent Satisfaction Date; provided however, notwithstanding the
foregoing, such waivers shall automatically terminate and be of no further force
and effect effective as of the Effective Date, without notice or any other
future act or instrument being required, upon the earlier to occur of (i) the
exercise of remedies or delivery of notice of such intention under the Term
Agreement by the Term Collateral Agent, Term Administrative Agent and/or Term
Lenders party thereto pursuant to any Existing Events of Default and (ii) the
failure of Loan Parties to satisfy the conditions subsequent set forth in
Section 3.02 hereof on or before the Subsequent Satisfaction Date; provided
further however, in the event the waivers have not been terminated pursuant to
clause (i) above, and the conditions subsequent set forth in Section 3.02 hereof
are satisfied on or before the Subsequent Satisfaction Date (or Agent and
Required Lenders waive such conditions in writing), the Existing Events of
Default shall be deemed waived from and after the Effective Date.
     Section 4.02 Amendment of Agreement Regarding Post Closing Matters. The
Borrowers, the other Loan Parties, Agent and the Lenders agree that, as of the
Effective Date, each deadline set forth under “Time for Performance to be
Completed” referenced in Exhibit A to the Agreement Regarding Post Closing
Matters, dated as of December 29, 2006, by and among Borrowers, the other Loan
Parties and Agent is hereby amended as follows:
     (a) Item 1 of Exhibit A is hereby amended by deleting the reference to
“60 days after the Closing Date” in clause (ii) therein and substituting
“April 30, 2007” in lieu thereof;
     (b) Item 2 of Exhibit A is hereby amended by deleting the reference to
“April 1, 2007” therein and substituting in its place “April 30, 2007” in lieu
thereof; and
     (c) Item 3 of Exhibit A is hereby amended by deleting the reference to
“60 days after the Closing Date” therein and substituting in its place
“April 30, 2007” in lieu thereof.
     Section 4.03 No Waiver.
     (a) Except as expressly set forth in Section 4.01, nothing contained in
this Amendment shall be construed as a consent or waiver by Agent or any Lender
of any covenant or provision of this Amendment, the Credit Agreement, the other
Loan Documents, or of any other contract or instrument between any Borrower or
any Loan Party and Agent or any Lender, and the failure of Agent or Lenders at
any time or times hereafter to require strict performance by any Borrower or any
Loan Party of any provision thereof shall not waive, affect or diminish any
rights of Agent or Lenders to thereafter demand strict compliance therewith.
Subject to the terms and provisions of this Amendment, Agent and Lenders hereby
reserve all rights granted under the Credit Agreement, the other Loan Documents,
this Amendment and any other contract or instrument between any Borrower or any
Loan Party and Agent or any Lender. Nothing set forth herein shall constitute a
course of dealing among the parties, and neither Agent
First Amendment to 12/29/06 Amended and
Restated Credit Agreement

5



--------------------------------------------------------------------------------



 



nor the Lenders shall have any obligation to further amend, waive or modify any
terms and provisions of the Credit Agreement or any of the other Loan Documents.
     Section 4.04 This Amendment shall constitute delivery of a “notice of
default” by Loan Parties of the Existing Events of Default as required by the
Credit Agreement.
ARTICLE V
Ratifications, Representations and Warranties
     Section 5.01 Ratifications. The terms and provisions set forth in this
Amendment shall modify and supersede all inconsistent terms and provisions set
forth in the Credit Agreement and except as Modified and superseded by this
Amendment, the terms and provisions of the Credit Agreement are each ratified
and confirmed and shall continue in full force and effect. Additionally, each
Borrower and each Loan Party each hereby ratifies and confirms their agreements
under the Credit Agreement and the other Loan Documents, in each case as
Modified hereby, as a Borrower and as a Loan Party, respectively, as of each of
the date hereof, the Effective Date and the Subsequent Satisfaction Date. Each
Borrower and Loan Party hereby agrees that all Liens and security interests
securing payment of the Obligations are hereby collectively renewed, ratified
and brought forward as security for the payment and performance of the
Obligations, as the same may have been Modified by this Amendment and the
documents executed in connection herewith, in each case as of each of the date
hereof, the Effective Date and the Subsequent Satisfaction Date.
     Section 5.02 Ratification of Guaranty. As of each of the date hereof, the
Effective Date and the Subsequent Satisfaction Date, each Guarantor hereby
ratifies and confirms its guaranty to Agent and Lenders (the “Guaranty”) and
each Guarantor hereby represents and acknowledges that it has no claims,
counterclaims, offsets, credits or defenses to the Loan Documents or the
performance of its obligations thereunder. Furthermore, each Guarantor agrees
that nothing contained in this Amendment shall adversely affect any right or
remedy of Agent or Lenders under the Guaranty. Each Guarantor agrees that all
references in such Guaranty to the “Guaranteed Obligations” shall include,
without limitation, all of the obligations of Borrowers to Agent and Lenders
under the Credit Agreement, as amended hereby. Finally, each Guarantor hereby
represents and acknowledges, as of each of the date hereof, the Effective Date
and the Subsequent Satisfaction Date, that the execution and delivery of this
Amendment and the other Loan Documents executed in connection herewith shall in
no way change or modify its obligations as a guarantor, debtor, pledgor,
assignor, obligor and/or grantor under the Guaranty and shall not constitute a
waiver by Agent or Lenders of any of their rights against such Guarantor.
     Section 5.03 Representations and Warranties. Each Borrower and each Loan
Party hereby represents and warrants to Agent and Lenders as of the date hereof
and the Effective Date that (i) the execution, delivery and performance of this
Amendment and any and all other Loan Documents executed and/or delivered in
connection herewith have been authorized by all requisite corporate action on
the part of such Borrower and such Loan Party and will not violate the
certificate/articles of incorporation or other analogous formation document of
such Borrower
First Amendment to 12/29/06 Amended and
Restated Credit Agreement

6



--------------------------------------------------------------------------------



 



or such Loan Party or the bylaws (including the Amended Bylaws) or other
analogous charter or organizational documents of such Borrower or such Loan
Party, (ii) the representations and warranties contained in the Credit
Agreement, and any other Loan Document, in each case as Modified hereby, are
true and correct on and as of the date hereof and as of the Effective Date as
though made on and as of such date, except to the extent any such
representations and warranties (A) relate to any matter with respect to which
written notice has been provided by Loan Parties pursuant to and in accordance
with the Credit Agreement or (B) which by their terms expressly speak as of an
earlier date, (iii) such Borrower or such Loan Party is in full compliance with
all covenants and agreements contained in the Credit Agreement, each as Modified
hereby, (iv) such Borrower or such Loan Party has not amended its
certificate/articles of incorporation or other analogous formation document or
bylaws or other analogous charter or organizational documents on or after
December 29, 2006 except (A) solely pursuant to consummation of the Permitted
Restructuring, (B) the Company’s adoption of the Amended Bylaws, and (C) the
name change of NMIS LLC to Newpark Mats & Integrated Services LLC, and (v) all
requisite corporate proceedings, including any shareholder consents that may be
required, authorizing the Permitted Restructuring, the Company’s adoption of the
Amended Bylaws and the name change of NMIS LLC to Newpark Mats & Integrated
Services LLC were taken and obtained prior to the consummation of such
transactions.
ARTICLE VI
Miscellaneous
     Section 6.01 Survival of Representations and Warranties. All
representations and warranties made in the Credit Agreement or any other
document or documents relating thereto, including, without limitation, any Loan
Document furnished in connection with this Amendment, shall survive the
execution and delivery of this Amendment and the other Loan Documents, in each
case, as Modified hereby, and no investigation by Agent or any Lender or any
closing shall affect the representations and warranties or the right of Agent or
Lenders to rely upon them.
     Section 6.02 Reference to Credit Agreement; Obligations. Each of the Loan
Documents, including the Credit Agreement and any and all other agreements,
documents or instruments now or hereafter executed and delivered pursuant to the
terms hereof or pursuant to the terms of the Credit Agreement, are hereby
amended so that any reference in such Loan Documents to the Credit Agreement or
any other Loan Documents shall mean a reference to the Credit Agreement or such
other Loan Document, in each case as Modified hereby. Each Borrower acknowledges
and agrees that its obligations under this Amendment and the Credit Agreement,
as amended hereby, constitute “Obligations” as defined in the Credit Agreement
and as used in the Loan Documents.
     Section 6.03 Expenses. As provided in the Credit Agreement, each Borrower
agrees to pay on demand all reasonable costs and expenses incurred by Agent in
connection with the preparation, negotiation and execution of this Amendment and
the other Loan Documents executed pursuant hereto and any and all amendments,
modifications, and supplements thereto, including, without limitation, the
reasonable costs and fees of Agent’s legal counsel, and all reasonable costs and
expenses incurred by Agent in connection with the enforcement or
First Amendment to 12/29/06 Amended and
Restated Credit Agreement

7



--------------------------------------------------------------------------------



 



preservation of any rights under the Credit Agreement or any other Loan
Document, in each case as Modified hereby.
     Section 6.04 Severability. Any provision of this Amendment held by a court
of competent jurisdiction to be invalid or unenforceable shall not impair or
invalidate the remainder of this Amendment and the effect thereof shall be
confined to the provision so held to be invalid or unenforceable. Furthermore,
in lieu of each such invalid or unenforceable provision there shall be added
automatically as a part of this Amendment a valid and enforceable provision that
comes closest to expressing the intention of such invalid unenforceable
provision.
     Section 6.05 APPLICABLE LAW. EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN ANY
OF THE LOAN DOCUMENTS, IN ALL RESPECTS, INCLUDING ALL MATTERS OF CONSTRUCTION,
VALIDITY AND PERFORMANCE, THIS AMENDMENT AND THE OBLIGATIONS ARISING HEREUNDER
SHALL BE GOVERNED BY, AND CONSTRUED, AND ENFORCED IN ACCORDANCE WITH THE
INTERNAL LAWS (WITHOUT REGARD TO THE CONFLICT OF LAWS PROVISIONS) OF THE STATE
OF TEXAS, BUT GIVING EFFECT TO FEDERAL LAWS APPLICABLE TO NATIONAL BANKS.
     Section 6.06 Successors and Assigns. This Amendment is binding upon and
shall inure to the benefit of Agent, Lenders, Borrowers, the other Loan Parties
signatory hereto and their respective successors and assigns, except that no
Borrower may assign or transfer any of its rights or obligations hereunder
without the prior written consent of each Lender.
     Section 6.07 Counterparts. This Amendment may be executed in one or more
counterparts, each of which when so executed shall be deemed to be an original,
but all of which when taken together shall constitute one and the same
instrument.
     Section 6.08 Effect of Waiver. No consent or waiver, express or implied, by
Agent or any Lender to or for any breach of or deviation from any covenant or
condition of the Credit Agreement shall be deemed a consent or waiver to or of
any other breach of the same or any other covenant, condition or duty.
     Section 6.09 Headings. The headings, captions, and arrangements used in
this Amendment are for convenience only and shall not affect the interpretation
of this Amendment.
     Section 6.10 Release. EACH OF BORROWER AND THE OTHER LOAN PARTIES SIGNATORY
HERETO HEREBY ACKNOWLEDGE THAT IT HAS NO DEFENSE, COUNTERCLAIM, OFFSET,
CROSS-COMPLAINT, CLAIM OR DEMAND OF ANY KIND OR NATURE WHATSOEVER THAT CAN BE
ASSERTED TO REDUCE OR ELIMINATE ALL OR ANY PART OF ITS LIABILITY TO REPAY THE
“OBLIGATIONS” OR TO SEEK AFFIRMATIVE RELIEF OR DAMAGES OF ANY KIND OR NATURE
FROM AGENT OR LENDERS. EACH OF BORROWER AND THE OTHER LOAN PARTIES SIGNATORY
HERETO HEREBY VOLUNTARILY AND KNOWINGLY RELEASE AND FOREVER DISCHARGE AGENT AND
EACH LENDER, THEIR RESPECTIVE PREDECESSORS, OFFICERS, DIRECTORS, EMPLOYEES,
AGENTS, SUCCESSORS AND ASSIGNS, FROM
First Amendment to 12/29/06 Amended and
Restated Credit Agreement

8



--------------------------------------------------------------------------------



 

'

ALL POSSIBLE CLAIMS, DEMANDS, ACTIONS, CAUSES OF ACTION, DAMAGES, COSTS,
EXPENSES, AND LIABILITIES WHATSOEVER, KNOWN OR UNKNOWN, ANTICIPATED OR
UNANTICIPATED, SUSPECTED OR UNSUSPECTED, FIXED, CONTINGENT, OR CONDITIONAL, AT
LAW OR IN EQUITY, ORIGINATING IN WHOLE OR IN PART ON OR BEFORE THE DATE THIS
AMENDMENT IS EXECUTED, WHICH BORROWER OR THE OTHER LOAN PARTIES SIGNATORY HERETO
MAY NOW HAVE AGAINST AGENT AND ANY LENDER, THEIR PREDECESSORS, OFFICERS,
DIRECTORS, EMPLOYEES, AGENTS, SUCCESSORS AND ASSIGNS, IF ANY, AND IRRESPECTIVE
OF WHETHER ANY SUCH CLAIMS ARISE OUT OF CONTRACT, TORT, VIOLATION OF LAW OR
REGULATIONS, OR OTHERWISE, AND ARISING FROM ANY LOANS, INCLUDING, WITHOUT
LIMITATION, ANY CONTRACTING FOR, CHARGING, TAKING, RESERVING, COLLECTING OR
RECEIVING INTEREST IN EXCESS OF THE HIGHEST LAWFUL RATE APPLICABLE, THE EXERCISE
OF ANY RIGHTS AND REMEDIES UNDER THE CREDIT AGREEMENT OR OTHER LOAN DOCUMENTS,
AND NEGOTIATION FOR AND EXECUTION OF THIS AMENDMENT.
      Section 6.11 NO ORAL AGREEMENTS. THIS WRITTEN AGREEMENT REPRESENTS THE
FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF
PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE
NO UNWRITTEN AGREEMENTS BETWEEN THE PARTIES.
      [Remainder of Page Intentionally Left Blank; Signature Pages Follow]
First Amendment to 12/29/06 Amended and
Restated Credit Agreement

9



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, this Amendment has been executed on the date first
written above, to be effective as of the Effective Date.

            BORROWERS:


NEWPARK RESOURCES, INC.,
BATSON MILL LLC,
DURA-BASE NEVADA, INC.,
EXCALIBAR MINERALS LLC,
NEWPARK DRILLING FLUIDS LLC,
NEWPARK ENVIRONMENTAL SERVICES LLC,
NEWPARK ENVIRONMENTAL MANAGEMENT COMPANY, L.L.C.,
NEWPARK TEXAS, L.L.C.,
NEWPARK ENVIRONMENTAL WATER SOLUTIONS LLC and
NEWPARK MATS & INTEGRATED SERVICES LLC
      By:   /s/ James E. Braun       Name:   James E. Braun      Title:   VP   
 

            LOAN PARTIES:


NEWPARK ENVIRONMENTAL SERVICES
MISSISSIPPI, L.P.
      By:   Newpark Texas, L.L.C., its general partner                         
    By:   /s/ James E. Braun      Name:   James E. Braun      Title:   VP     

First Amendment to 12/29/06 Amended and
Restated Credit Agreement

 



--------------------------------------------------------------------------------



 



            LENDERS:


JPMORGAN CHASE BANK, N.A.
(successor by merger to Bank One, N.A. (Main Office
Chicago))
Individually, as Agent and LC Issuer
      By:   /s/ J. Devin Mock         J. Devin Mock        Vice President     



First Amendment to 12/29/06 Amended and
Restated Credit Agreement

 



--------------------------------------------------------------------------------



 



            BANK OF AMERICA, N.A.,
as Lender
      By:   /s/ John M. Olsen         John M. Olsen        Vice President     



First Amendment to 12/29/06 Amended and
Restated Credit Agreement

 



--------------------------------------------------------------------------------



 



            CAPITAL ONE, NATIONAL ASSOCIATION,
as Lender
      By:   /s/ Cheryl Denenea         Cheryl Denenea        Vice President     

First Amendment to 12/29/06 Amended and
Restated Credit Agreement

 



--------------------------------------------------------------------------------



 



            WHITNEY NATIONAL BANK,
as Lender
      By:   /s/ Josh Jones         Josh Jones        Assistant Vice President   
 

First Amendment to 12/29/06 Amended and
Restated Credit Agreement

 